Name: Commission Regulation (EC) No 1771/94 of 19 July 1994 laying down provisions on the introduction into the Community of pelts and manufactured goods of certain wild animal species
 Type: Regulation
 Subject Matter: environmental policy;  industrial structures and policy;  natural environment;  leather and textile industries
 Date Published: nan

 Avis juridique important|31994R1771Commission Regulation (EC) No 1771/94 of 19 July 1994 laying down provisions on the introduction into the Community of pelts and manufactured goods of certain wild animal species Official Journal L 184 , 20/07/1994 P. 0003 - 0004 Finnish special edition: Chapter 14 Volume 1 P. 0209 Swedish special edition: Chapter 14 Volume 1 P. 0209 COMMISSION REGULATION (EC) No 1771/94 of 19 July 1994 laying down provisions on the introduction into the Community of pelts and manufactured goods of certain wild animal speciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards (1), and in particular Article 5 thereof, Whereas it has recently become evident that the development of humane trapping standards in the framework of the International Standardization Organization is not likely to be completed before mid 1995; Whereas this implies that one of the options of Article 3 (1) of Council Regulation (EEC) No 3254/91 for a third country, to either adopt adequate administrative or legislative provisions to prohibit the use of the leghold trap, or to ensure that the trapping methods used for the species listed in Annex I to that Regulation meet internationally agreed humane trapping standards, is not currently available; whereas this has an unforeseen negative impact on the possibility of the third countries concerned to comply with the conditions of Council Regulation (EEC) No 3254/91; whereas the time until 1 January 1995 is insufficient for the majority of them to adapt their policy to this situation; Whereas an important number of major fur-exporting countries have demonstrated that sufficient progress is being made towards the abolition of the leghold trap and/or in developing humane methods of trapping; Whereas, under the circumstances, the implementation of the prohibition of Article 3 (1) of Council Regulation (EEC) No 3254/91 on 1 January 1995 could not only negatively affect the work of the International Standardization Organization with a view to developing international humane trapping standards, but also seriously reduce the incentive for third countries to make further national progress with regard to humane trapping; Whereas, therefore, it is appropriate, in accordance with Article 3 (2) of Council Regulation (EEC) No 3254/91, to suspend the prohibition concerned for one year, expiring on 31 December 1995; Whereas, as a result, the Commission must now determine which countries meet the condition of Article 3 (1) of Council Regulation (EEC) No 3254/91 and the appropriate forms for certification referred to in Article 4 thereof well before 1 January 1996; Whereas the measure provided for in this Regulation is in accordance with the opinion of the Committee established by Article 19 of Council Regulation (EEC) No 3626/82 (2), as last amended by Commission Regulation (EEC) No 1534/93 (3), HAS ADOPTED THIS REGULATION: Article 1 1. The prohibition on the introduction into the Community of the pelts of the animal species listed in Annex I to Council Regulation (EEC) No 3254/91 and of the other goods listed in Annex II to that Regulation, shall enter into force on 1 January 1996. 2. The Commission shall, in accordance with the procedure laid down in Article 5 of Council Regulation (EEC) No 3254/91, determine before 1 September 1995: (a) which countries meet the condition of Article 3 (1) of that Regulation and (b) the appropriate forms for certification referred to in Article 4 thereof. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 308, 9. 11. 1991, p. 1. (2) OJ No L 348, 31. 12. 1982, p. 1. (3) OJ No L 151, 23. 6. 1993, p. 22.